Exhibit 10.236

 
EIGHTH AMENDMENT TO CREDIT AGREEMENT




EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Eighth Amendment”), dated as of
November 19, 2010, among DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., a Delaware
corporation (the “Borrower”), various financial institutions that are party to
the Credit Agreement referred to below (the “Lenders”), and DEUTSCHE BANK TRUST
COMPANY AMERICAS, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). All capitalized terms used herein and not otherwise
defined shall have the respective meanings provided such terms in the Credit
Agreement.


W I T N E S S E T H


WHEREAS, the Borrower, the Lenders, the Administrative Agent and The Bank of
Nova Scotia, as syndication agent, are parties to that certain Credit Agreement,
dated as of June 15, 2007, as amended by that certain First Amendment to Credit
Agreement dated as of July 9, 2008, that certain Second Amendment to Credit
Agreement dated as of September 29, 2008, that certain Third Amendment to Credit
Agreement dated as of November 17, 2008, that certain Fourth Amendment to Credit
Agreement dated as of February 4, 2009, that certain Fifth Amendment to Credit
Agreement dated as of February 25, 2009, that certain Sixth Amendment to Credit
Agreement dated as of June 25, 2009 and that certain Seventh Amendment to Credit
Agreement dated as of August 7, 2009 (as so amended, the “Credit Agreement”);
and


WHEREAS, the parties hereto desire to make certain modifications to the Credit
Agreement as set forth herein;


NOW, THEREFORE, it is agreed:


I. Amendments to Credit Agreement.
 
Section 1.1 of the Credit Agreement is hereby amended by replacing the existing
definition of “Total Capacity” contained therein with the following:
 
“Total Capacity” means, as of any date of determination, an amount equal to the
sum of (i) the aggregate principal amount of outstandings under the MTN Program,
the Conduit Program and the CP Program on such date and (ii) the aggregate
available unfunded commitment under the MTN Program, the Conduit Program and the
CP Program on such date; provided, however, that for purposes of determining the
Total Capacity on the date (if any) that an Amortization Event resulting from an
Event of Bankruptcy of Financial Guaranty Insurance Company or Ambac Assurance
Corporation is first declared, the aggregate principal amount of outstandings
incurred by RCFC under, and the aggregate unfunded commitment available to RCFC
under, the MTN Program, the Conduit Program and the CP Program after December
31, 2009 (including, for the avoidance of doubt, the aggregate principal amount
of outstandings incurred and the aggregate unfunded commitment available under
those certain Series 2010-1 notes issued April 8, 2010, those certain Series
2010-2 notes issued June 17, 2010, and those certain Series 2010-3 notes issued
October 28, 2010) and still outstanding or available on the date of any such
declaration shall be deemed to have been incurred or become available, as the
case may be, on the day immediately following the date of any such declaration.
 
 

--------------------------------------------------------------------------------

 
II. Miscellaneous Provisions.
 
1.           In order to induce the Lenders to enter into this Eighth Amendment,
the Borrower hereby represents and warrants that:
 
        (a)   no Default or Event of Default exists on the Eighth Amendment
Effective Date (as defined below), immediately before and after giving effect to
this Eighth Amendment; and
 
    (b)   all of the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the Eighth Amendment Effective Date immediately before and
after giving effect to this Eighth Amendment, with the same effect as though
such representations and warranties had been made on and as of the Eighth
Amendment Effective Date (it being understood that any representation or
warranty made as of a specific date shall be true and correct in all material
respects as of such specific date).
 
2.           This Eighth Amendment is limited as specified and shall not
constitute a modification, acceptance or waiver of any other provision of the
Credit Agreement or any other Loan Document.
 
3.           This Eighth Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.
 
4.           THIS EIGHTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.
 
5.           This Eighth Amendment shall become effective on the date (the
“Eighth Amendment Effective Date”) when:
 
(i)           the Borrower and the Required Lenders shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered (including by way of facsimile or other electronic transmission) the
same to:
 
Bingham McCutchen LLP
One State Street
Hartford, Connecticut
       Attention:  Peter Bruhn
Fax: (860) 240-2800
Email: peter.bruhn@bingham.com


(ii)           the Administrative Agent shall have received the wire transfer of
immediately available funds, for the ratable account of each Lender signatory
hereto, a fee equal to 0.05% of the sum of (A) the aggregate outstanding
principal amount of Term Loans plus (B) the aggregate amount of Revolving Loan
Commitments of the Lenders, in each case as of the Eighth Amendment Effective
Date and who have consented to this Eighth Amendment on or prior to the Eighth
Amendment Effective Date; and
 
2

--------------------------------------------------------------------------------

 
                (iii)           the Borrower shall have paid to Bingham
McCutchen LLP, special counsel to the Administrative Agent, by wire transfer of
immediately available funds, all reasonable fees and expenses (as set out in a
written summary invoice received by the Borrower at least one Business Day prior
to the Eighth Amendment Effective Date) owed to Bingham McCutchen LLP as of the
date of such invoice in connection with the Loan Documents, the Obligations and
the administration thereof, including all fees and expenses incurred in
connection with the preparation, negotiation and execution of this Eighth
Amendment and the transactions contemplated to be effected in connection with
such execution and with the satisfaction of the conditions to the occurrence of
the Eighth Amendment Effective Date (it being understood that the Borrower
agrees to pay such fees and expenses regardless of whether the Eighth Amendment
Effective Date occurs);
 
provided, however, that in the event any of the foregoing conditions to
effectiveness set forth in this Section 5 shall not have been met on or prior to
November 19, 2010, it is understood and agreed that this Eighth Amendment
(except for the agreement of the Borrower in clause (iii) above to pay fees and
expenses) shall be of no force and effect whatsoever, and no party hereto shall
have any right or obligation with respect to any other party whatsoever with
respect to any agreement set forth herein, except as provided above with respect
to such fees and expenses (all such other rights and obligations being governed
in such event exclusively by the Credit Agreement, if and to the extent provided
for therein, as in effect without regard to this Eighth Amendment).
 
6.           In order to induce the Lenders to enter into this Eighth Amendment,
the Borrower and each of the Subsidiary Guarantors acknowledge and agree, on and
as of the Eighth Amendment Effective Date (in the event that it occurs), that
neither the Borrower nor any of the Subsidiary Guarantors is aware as of the
Eighth Amendment Effective Date of any offset right (other than an offset right
pursuant to any netting arrangement expressly provided for in a Rate Protection
Agreement, provided that, for the avoidance of doubt, the Borrower acknowledges
that no offset right of which the Borrower is aware pursuant to any netting
arrangement expressly provided for in a Rate Protection Agreement would permit
the Borrower to exercise such offset right against any Obligation under the Loan
Documents except for amounts owed by the Borrower under such Rate Protection
Agreement), counterclaim, right of recoupment or any defense of any kind
against, or with respect to, any of their respective Obligations under the Loan
Documents to any Agent, the Issuer, or any Lender relating to or arising out of
this Eighth Amendment, the Credit Agreement, or any other Loan Document. On and
as of the Eighth Amendment Effective Date (in the event that it occurs),the
Borrower and each of the Subsidiary Guarantors unconditionally release, waive
and forever discharge all claims, offsets, causes of action, rights of
recoupment, suits or defenses of any kind whatsoever, whether arising at law or
in equity, whether known or unknown, which the Borrower or the Subsidiary
Guarantors might otherwise have as of, and only as of, the Eighth Amendment
Effective Date against any Agent, the Issuer, or any Lender or any of their
respective directors, shareholders, partners (general and limited), members,
managers, officers, employees, attorneys, agents and Affiliates relating to or
arising out of this Eighth Amendment, the Credit Agreement, or the other Loan
Documents or the administration thereof on account of any condition, act,
omission, event, contract, liability, obligation, indebtedness, claim, cause of
action, defense, circumstance or matter of any kind arising prior to or existing
as of the Eighth Amendment Effective Date; provided that, subject to the proviso
immediately following this proviso, nothing herein shall modify any offset right
pursuant to any netting arrangement expressly provided for in a Rate Protection
Agreement, and further provided that, in no event may any such offset right or
netting arrangement be used to offset or net against, or constitute a defense to
or give the Borrower a counterclaim or right of recoupment with respect to, any
Obligation under the Loan Documents other than the applicable Rate Protection
Agreement.  For the avoidance of doubt, nothing herein shall be construed as an
acknowledgment by any Agent, the Issuer or any Lender that the Borrower or any
of the Subsidiary Guarantors has any claims, offsets, causes of action, rights
of recoupment, suits or defenses against any Agent, the Issuer, or any Lender.
 
7.           From and after the Eighth Amendment Effective Date, each reference
in the Credit Agreement and in each of the other Loan Documents to the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
hereby on the Eighth Amendment Effective Date, pursuant to the terms of this
Eighth Amendment.
 
*        *        *
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES FOLLOW]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized officer
or officers to execute and deliver this Eighth Amendment as of the date first
above written.


          DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.




          By_________________________________
          Name:
          Title:


Agreed and Acknowledged


DTG OPERATIONS, INC.
 
 
By_________________________________
Name:
Title:
 
DTG SUPPLY, INC..
 
 
By_________________________________
Name:
Title:
 
THRIFTY RENT-A-CAR SYSTEM, INC.
 
 
By_________________________________
Name:
Title:
 
THRIFTY INSURANCE AGENCY, INC.
 
 
By_________________________________
Name:
Title:
 
THRIFTY CAR SALES, INC.
 
 
By_________________________________
Name:
Title:
 
TRAC ASIA PACIFIC, INC.
 
 
By_________________________________
Name:
Title:
 
THRIFTY, INC.
 
 
By_________________________________
Name:
Title:
 
 
DOLLAR RENT A CAR, INC.
 
 
By_________________________________
Name:
Title:
 




 
Signature Page to Eighth Amendment
 



 
 

--------------------------------------------------------------------------------

 


 
SIGNATURE PAGE TO THE EIGHTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS
LENDERS AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT
     
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
as Administrative Agent and as a Lender
         
By__________________________________
 
Name:
 
Title:
     
By__________________________________
 
Name:
 
Title:

 
 
 
 
Signature Page to Eighth Amendment
 



 
 

--------------------------------------------------------------------------------

 
 
 
 
SIGNATURE PAGE TO THE EIGHTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., VARIOUS
LENDERS AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT
     
*Name of Lender: ____________________________
     
By:_____________________________
   
 Name:
   
 Title:



*Eighth Amendment to Credit Agreement was executed by each of the following
lenders:

     
Stoney Lane Funding I, Ltd.
By:
HillMark Capital Management, L.P.
Barclays Bank PLC
   
Bank of Oklahoma, N.A.
   
CANARAS SUMMIT CLO LTD
By:
Canaras Capital Management LLC
Dryden XVIII Leveraged Loan 2007 Ltd.
By:
Prudential Investment Management, Inc.
T. Rowe Price Institutional Floating Rate Fund
By:
T. Rowe Price Associates, Inc.
John Hancock Trust – Spectrum Income Trust
By:
T. Rowe Price Associates, Inc.
OCTAGON INVESTMENT PARTNERS V, LTD.
By:
Octagon Credit Investors, LLC
OCTAGON INVESTMENT PARTNERS VI, LTD.
By:
Octagon Credit Investors, LLC
OCTAGON INVESTMENT PARTNERS VII, LTD.
By:
Octagon Credit Investors, LLC
OCTAGON INVESTMENT PARTNERS VIII, LTD.
By:
Octagon Credit Investors, LLC
OCTAGON INVESTMENT PARTNERS IX, LTD.
By:
Octagon Credit Investors, LLC
OCTAGON INVESTMENT PARTNERS X, LTD.
By:
Octagon Credit Investors, LLC
OCTAGON INVESTMENT PARTNERS XI, LTD.
By:
Octagon Credit Investors, LLC
HAMLET II, LTD.
By:
Octagon Credit Investors, LLC
UBS AG, STAMFORD BRANCH
   

 
 
Signature Page to Eighth Amendment
 



 

--------------------------------------------------------------------------------

 
Green Island CBNA Loan Funding LLC
   
VENTURE II CDO 2002, LIMITED
By:
MJX Asset Management LLC
VENTURE III CDO LIMITED
By:
MJX Asset Management LLC
VENTURE IV CDO LIMITED
By:
MJX Asset Management LLC
VENTURE VIII CDO LIMITED
By:
MJX Asset Management LLC
BNP Paribas
   
MIDFIRST BANK
   
ATRIUM III
   
ATRIUM IV
   
ATRIUM V
By:
Credit Suisse Alternative Capital, Inc.
ATRIUM VI
By:
Credit Suisse Alternative Capital, Inc.
BENTHAM WHOLESALE SYNDICATED LOAN FUND
By:
Credit Suisse Alternative Capital, Inc.
Castle Garden Funding
   
CSAM Funding II
   
CSAM Funding III
   
CSAM Funding IV
   
Madison Park Funding I, Ltd.
   
Madison Park Funding II, Ltd.
By:
Credit Suisse Alternative Capital, Inc.
Madison Park Funding III, Ltd.
By:
Credit Suisse Alternative Capital, Inc.
Madison Park Funding IV, Ltd.
By:
Credit Suisse Alternative Capital, Inc.
Madison Park Funding V, Ltd.
By:
Credit Suisse Alternative Capital, Inc.
Stone Tower CLO VIII Ltd.
By:
Stone Tower Debt Advisors, LLC
NAVIGATOR CDO 2004, LTD.
By:
GE Asset Management Inc.
DENALI CAPITAL CLO VII, LTD.
By:
Denali Capital LLC
SF-3 Segregated Portfolio
By:
Shiprock Finance, SPC
MERRILL LYNCH, PIERCE, FENNER & SMITH, INC.
   
BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY
   
RAYMOND JAMES BANK, FSB
   
ATLANTIS FUNDING LTD.
By:
INVESCO Senior Secured Management, Inc.
Invesco Floating Rate Fund
By:
INVESCO Senior Secured Management, Inc.
KATONAH V, LTD.
By:
INVESCO Senior Secured Management, Inc.
MORGAN STANLEY BANK, N.A.
   
GENERAL ELECRIC CAPITAL CORPORATION
   
International Bank of Commerce
   
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
   
AMEGY BANK NATIONAL ASSOCIATION
   
JPMORGAN CHASE BANK, N.A.
   
FOUR CORNERS CLO 2005-I, Ltd.
By:
Four Corners Capital Management, LLC

 
 
Signature Page to Eighth Amendment

--------------------------------------------------------------------------------

 
THE BANK OF NOVA SCOTIA
   

LANDMARK III CDO Limited
By:
Aladdin Capital Management
LANDMARK IV CDO Limited
By:
Aladdin Capital Management
LANDMARK V CDO Limited
By:
Aladdin Capital Management
LANDMARK VI CDO Limited
By:
Aladdin Capital Management
LANDMARK VII CDO Limited
By:
Aladdin Capital Management
LANDMARK VIII CLO Limited
By:
Aladdin Capital Management
LANDMARK IX CDO Limited
By:
Aladdin Capital Management
GREYROCK CDO Limited
By:
Aladdin Capital Management
Bank of America, N.A.
   
Arvest Bank
   
AMMC VIII, LIMITED
By:
American Money Management Corp.
MOUNTAIN VIEW CLO III LTD.
By:
Seix Investment Advisors LLC
RIDGEWORTH FUNDS –  SEIX FLOATING RATE HIGH
By:
Seix Investment Advisors LLC
 
INCOME FUND
   
ROCHDALE FIXED INCOME OPPORTUNITIES
By:
Seix Investment Advisors LLC
 
PORTFOLIO
   
M&I Marshall & Illsley Bank
   
Halcyon Structured Asset Management CLO I LTD.
   
Halcyon Structured Asset Management Long Secured/Short
     
Unsecured CLO 2006-1 LTD.
   
Halcyon Structured Asset Management Long Secured/Short
     
Unsecured  2007-1 LTD.
   
Halcyon Structured Asset Management Long Secured/Short
     
Unsecured 2007-3 LTD.
   
Halcyon Structured Asset Management Long Secured/Short
     
Unsecured 2007-2 LTD.
   
Swiss Capital Pro Loan Limited
   
Halcyon Loan Investors CLO I, LTD.
   
Halcyon Loan Investors CLO II, LTD.
   
BMO HARRIS FINANCING, INC  (F/K/A BMO CAPITAL
     
MARKETS FINANCING, INC.)
   













 
 
 
 
 
   
Signature Page to Eighth Amendment
 

     



 

--------------------------------------------------------------------------------

 
